          Case 9:20-cv-00045-DLC Document 15 Filed 12/17/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  GREGORY LYNN WALLACE,
                                                   CV 20–45–M–DLC
                       Petitioner,

          vs.                                       ORDER

  JOSH ZENT, et al.,

                       Respondent.

      Before the Court is the Findings & Recommendation of United States

Magistrate Judge Kathleen L. DeSoto. (Doc. 14.) Judge DeSoto recommends that

the Court dismiss Petitioner Gregory Lynn Wallace’s Amended Petition for writ of

habeas corpus on jurisdictional grounds. (See Doc. 11.) She further recommends

that the Court deny a certificate of appealability. (Doc. 14 at 5.) Wallace does not

object.

      Absent objection, the Court reviews for clear error. See United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error review is “significantly deferential” and exists if

the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).



                                         -1-
        Case 9:20-cv-00045-DLC Document 15 Filed 12/17/20 Page 2 of 3



      Reviewing for clear error, the Court finds none. As Judge DeSoto indicates,

the Court lacks jurisdiction to hear Wallace’s challenges to his 2006 federal

convictions. 28 U.S.C. § 2254 (“[A] district court shall entertain an application for

a writ of habeas corpus in behalf of a person in custody pursuant to the judgment

of a State court.”). Additionally, because Wallace’s challenges to his state

convictions constitute second or successive habeas petitions, the Court lacks

jurisdiction over them, too. Burton v. Stewart, 549 U.S. 147, 153 (2007). The

Court agrees that no jurists of reason could disagree with these conclusions, nor

that the issues presented by Wallace’s Amended Petition deserve encouragement to

proceed further. Thus, the Court will deny a certificate of appealability. See

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citation omitted).

      Accordingly, having conducted clear error review, IT IS ORDERED that the

Court ADOPTS Judge DeSoto’s Findings and Recommendation (Doc. 14) IN

FULL. Consequently, IT IS ORDERED that Wallace’s Amended Petition (Doc.

11) is DISMISSED for lack of jurisdiction.

      IT IS FURTHER ORDERED that the Clerk of Court shall enter, by separate

document, a judgment in favor of Respondent and against Petitioner.

      Finally, IT IS ORDERED that a certificate of appealability is DENIED.




                                        -2-
 Case 9:20-cv-00045-DLC Document 15 Filed 12/17/20 Page 3 of 3



DATED this 17th day of December, 2020.




                             -3-
